Exhibit 10.32

 

The Burlington Northern and Santa Fe Railway Company

Achievement Award Program

 

I.   Purpose

 

The Burlington Northern and Santa Fe Railway Company Achievement Award Program
is designed to recognize extraordinary achievements of individual employees of
The Burlington Northern and Santa Fe Railway Company (other than officers) that
contribute significantly to the success of our Company. This program is open to
all non-officer employees, exempt and scheduled, who are determined by the
Company to make a noteworthy contribution to our Company’s objectives.

 

II.   Eligibility

 

The Company will from time to time, through its Chairman and Chief Executive
Officer, select certain individuals who have through individual efforts,
demonstrated achievement beyond his or her normal job responsibilities or have
engaged in extraordinary action on behalf of the Company.

 

III.   Awards

 

The award shall be shares of Burlington Northern Santa Fe Corporation (“BNSF”)
common stock. The total number of shares to be awarded under this Program shall
not exceed 10,000 shares and shall be issued from BNSF treasury shares.

 

IV.   Administration

 

The Corporate Secretary will maintain the records and be responsible for
administration of this program.

 

V.   Duration

 

The Program shall be effective April 20, 2000 and terminate on April 20, 2005.

 